Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clifton Dwight Lee petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 *940U.S.C.A. § 2255 (West Supp.2012) motion. He seeks an order from this court vacating the criminal judgment against him, directing the district court to act on his § 2255 motion, or compelling the district judge to recuse himself from Lee’s habeas action. We find there has been no undue delay in the district court and that Lee is otherwise not entitled to the mandamus relief he seeks. Accordingly, although we grant Lee’s application to proceed in forma pau-peris and grant Lee’s request to withdraw his motion to place his mandamus petition in abeyance, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.